ORDER

PER CURIAM.
Defendant John McCollum appeals his conviction, after a jury-waived trial, of driving while intoxicated in violation of § 577.010 RSMo 1994 and failing to obey a stop sign in violation of § 304.351 RSMo 1994 on which he was sentenced to six months confinement. Execution of sentence was suspended, and he was placed on two years probation with special conditions.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).